                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email:       ariel.stern@akerman.com
                                                            6    Email:       tenesa.powell@akerman.com
                                                            7    Attorneys for Selene Finance L.P.
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 SELENE FINANCE L.P.,                           Case No. 2:17-cv-01621-MMD-CWH
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                      Plaintiff,
AKERMAN LLP




                                                            13   vs.                                            STIPULATION AND ORDER
                                                                                                                TO    DISMISS  SUTTER  CREEK
                                                            14   SUTTER     CREEK       HOMEOWNERS              HOMEOWNERS ASSOCIATION
                                                                 ASSOCIATION and G2 VENTURES, LLC,
                                                            15
                                                                                 Defendants.
                                                            16   G2 VENTURES,LLC,
                                                            17                        Counterclaimant,
                                                            18   vs.
                                                            19   SELENE FINANCE, L.P.,
                                                            20                   Counterdefendant.
                                                                 G2 VENTURES, LLC,
                                                            21
                                                                                      Crossclaimant,
                                                            22
                                                                 vs
                                                            23
                                                                 CHAUNDRA A. LAMPLEY,
                                                            24
                                                                                      Crossdefendant.
                                                            25

                                                            26

                                                            27

                                                            28

                                                                 47834426;1
                                                                                          STIPULATION AND ORDER TO DISMISS
                                                            1                          SUTTER CREEK HOMEOWNERS ASSOCIATION
                                                            2             PLEASE TAKE NOTE that Plaintiff Selene Finance L.P. and Defendant Sutter Creek
                                                            3    Homeowners Association by and through their respective counsel of record, hereby stipulate and
                                                            4    agree to dismiss Selene's claims against Sutter Creek without prejudice pursuant to Rule
                                                            5    41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each party to bear its own costs and fees.
                                                            6             IT IS SO STIPULATED.
                                                            7             DATED this 25th day of February, 2019.
                                                            8
                                                                 AKERMAN LLP                                           HALL JAFFE & CLAYTON, LLP
                                                            9
                                                                 /s/ Tenesa S. Powell                                  /s/ Ashlie L. Surur
                                                            10                                                         MICHAEL R. HALL, ESQ.
                                                                 ARIEL E. STERN, ESQ.                                  Nevada Bar No. 5978
                                                                 Nevada Bar No. 8276
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                       ASHLIE L. SURUR, ESQ.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 TENESA POWELL, ESQ.                                   Nevada Bar No. 11290
                                                                 Nevada Bar No. 12488
                      LAS VEGAS, NEVADA 89134




                                                            12                                                         7425 Peak Drive
                                                                 1635 Village Center Circle, Suite 200                 Las Vegas, Nevada 89128
AKERMAN LLP




                                                            13   Las Vegas, Nevada 89134
                                                                                                                       Attorneys for    Sutter   Creek Homeowners
                                                            14   Attorneys for Selene Finance L.P.                     Association
                                                            15

                                                            16   IT IS SO ORDERED.
                                                            17                                        _________________________________________
                                                                                                      UNITED STATES DISTRICT COURT JUDGE
                                                            18
                                                                                                               February 26, 2019
                                                                                                      DATED: _________________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 47834426;1
